                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

STEPHEN WESLEY PAGE                                                             PLAINTIFF

V.                              CASE NO. 5:19-CV-05155

SHERIFF HOLLOWAY, Benton County,
Arkansas; and LIEUTENANT HOLT                                               DEFENDANTS


                                  OPINION AND ORDER

       Plaintiff, Stephen W. Page ("Page"), filed this civil rights action pursuant to 42

U.S.C. § 1983. Page proceeds prose and in forma pauperis ("IFP"). By Order (Doc. 3)

entered on August 14, 2019, Page was directed to file an IFP application including a

completed certificate regarding his inmate account. The completed IFP application was

to be filed by August 30, 2019.    Page was advised that failure to comply with the Order

"shall result" in the dismissal of the case.

       To date, Page has not filed the completed IFP application.     Page has not sought

an extension of time to comply with the Order.           No mail has been returned as

undeliverable.

       The Federal Rules of Civil Procedure specifically contemplate dismissal of a case

on the ground that the plaintiff failed to prosecute or failed to comply with an order of the

court. Fed . R. Civ. P. 41 (b) ; Line v. Wabash R.R. Co., 370 U.S. 626 , 630-31 (1962)

(stating that the district court possesses the power to dismiss sua sponte under Rule

41 (b)) . Pursuant to Rule 41 (b), a district court has the power to dismiss an action based

on "the plaintiffs failure to comply with any court order. " Brown v. Frey, 806 F.2d 801,

803-04 (8th Cir. 1986) (emphasis added) . Additionally, Rule 5.5(c)(2) of the Local Rules

for the Eastern and Western Districts of Arkansas requires parties appearing pro se to

monitor the case, and to prosecute or defend the action diligently.
       Therefore, pursuant to Rule 41 (b ), this Complaint should be and hereby is

DISMISSED WITHOUT PREJUDICE based on Page's failure to prosecute th is case, his

failure to obey the order of the Court, and his failure to comply with Local Rule 5.5(c)(2) .

                                          t
Fed . R. Civ. P. 41(b).

       IT IS SO ORDERED on this     z       day of Se tember, 2019.
